          Case 3:20-cr-05270-RJB Document 95 Filed 03/17/21 Page 1 of 2




                    UNITED STATES COURT OF APPEALS                        FILED
                           FOR THE NINTH CIRCUIT                           MAR 17 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   21-30013

                Plaintiff-Appellee,              D.C. No. 3:20-cr-05270-RJB-1
                                                 Western District of Washington,
 v.                                              Tacoma

RICHARD MARSCHALL,                               ORDER

                Defendant-Appellant.

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Appellee’s motion to dismiss this appeal for lack of jurisdiction (Docket

Entry No. 4), is granted because the district court’s December 22, 2020, order

denying appellant’s motion to dismiss the indictment is not a final judgment or an

immediately appealable collateral order. See 28 U.S.C. § 1291; Midland Asphalt

Corp. v. United States, 489 U.S. 794, 798-99 (1989) (describing collateral order

doctrine).

      In his opposition to appellee’s motion, appellant asks this court to treat his

appeal, in the alternative, as a petition for a writ of mandamus. Assuming without

deciding that this request is procedurally proper, the petition is denied because

appellant has not shown that he “has no other adequate means, such as a
         Case 3:20-cr-05270-RJB Document 95 Filed 03/17/21 Page 2 of 2




direct appeal, to attain the relief he . . . desires.” Bauman v. U.S. Dist. Court, 557

F.2d 650, 654 (9th Cir. 1977).

      DISMISSED.




                                           2                                     21-30013
